Name: Commission Regulation (EEC) No 2910/85 of 18 October 1985 fixing for the 1985/86 marketing year the reference prices for broad-leaved (Batavian) endives
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/26 Official Journal of the European Communities 19. 10. 85 COMMISSION REGULATION (EEC) No 2910/85 of 18 October 1985 fixing for the 1985/86 marketing year the reference prices for broad-leaved (Batavian) endives Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas broad-leaved (Batavian) endives (cichorium endivia L. var. latifolia) are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas endives harvested during a given crop year are marketed from July to June of the following year ; whereas the quantities imported from 1 July to 14 November and from 1 April to 30 June of the fol ­ lowing year are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 15 November up to and including 31 March of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of trans ­ porting Community products between production areas and Community consumption centres in the pre ­ ceding year, by :  the increase in production costs for fruit and vege ­ tables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, the reference prices for broad-leaved (Batavian) endives falling within subheading ex 07.01 D II of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  from 15 November to 31 January : 57,16  from 1 February to 31 March : 61,40 Article 2 This Regulation shall enter into force on 15 November 1985.(&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 .(2 OJ No L 130, 16 . 5 . 1984, p . 1 . 19 . 10 . 85 Official Journal of the European* Communities No L 279/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President